        Case 8:17-ap-00032-RCT
Case 8:17-cv-02834-SDM   DocumentDoc
                                  20 47
                                      FiledFiled 03/19/20
                                            03/13/20   PagePage
                                                            1 of 11 PageID
                                                                    of 1   1390



                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION


  In re: UNITED STATES PIPE &                    BK. CASE NO. 8:89-bk-9744-KRM
  FOUNDRY CO.,                                   ADV. PRO. NO. 8:17-ap-32-KRM

        Debtor,
  __________________________________/

  UNITED STATES PIPE & FOUNDRY
  COMPANY, LLC,

        Appellant,

  v.                                             CASE NO. 8:17-cv-2834-T-23

  BENETHA ADAMS,

        Appellee.
  __________________________________/


                                       ORDER

        In accord with Rule 8023, Federal Rules of Bankruptcy Procedure, the parties

  jointly move (Doc. 19) to dismiss this bankruptcy appeal. The motion (Doc. 19) is

  GRANTED, and this appeal is DISMISSED. The clerk must close the case.

        ORDERED in Tampa, Florida, on March 13, 2020.
